The defendant has been convicted of the crime of criminal anarchy under a statute adopted by the legislature of this state in 1902 dealing with that subject. This conviction was substantially based upon his conceded part and activity in causing the publication and circulation in 1919 of a paper calledThe Revolutionary Age in which was set forth at great length what was called "The Left Wing Manifesto" and in and by which it was claimed and has been found that the defendant advocated the overthrow of our government by force, violence and unlawful means. On his conviction he was sentenced to a long term of imprisonment. We, of course, have no jurisdiction or power to consider the question whether the sentence was a judicious one but must consider simply the question whether the evidence did justify defendant's conviction under the statute as it is presented by exceptions surviving the unanimous affirmance, and whether his trial was affected by any substantial error. We shall take up first the manifesto which he helped to publish and circulate and then consider whether it brings him within the prohibition and penalties of the statute which are invoked against him.
As would be expected the introduction and basis of the manifesto is a denunciation of capitalism and its alleged vicious, terroristic and imperialistic tendencies and from *Page 146 
whose "last excesses" humanity can only be saved by the "Communist Revolution." It is said that "Now it is the revolutionary proletariat in action that dominates * * * calling upon the proletariat of all nations to prepare for the final struggle against Capitalism." While the term "proletariat" frequently used is not expressly defined in the manifesto it undoubtedly has its usual meaning of the class of unskilled laborers, without property or capital engaged in the lower grades of work. As throwing much light on the remedies for alleged existing evils which it proposes, the manifesto condemns vigorously and at length those who have advocated another form of remedy. It denounces the representatives of moderate socialism because they united with the governments during the war, abandoned the "class struggle," accepted the "bourgeois state" as the basis of activity which "meant working on the basis of the bourgeois parliamentary state instead of the struggle to destroy that state" and their goal became "the co-operation of classes * * * instead of emphasizing * * * that the construction of the Socialist system is the task of the revolutionary proletariat alone" based on "tactics in accord with revolutionary fundaments." It is said that this Socialist Party "developed into an expression of the unions of the aristocracy of labor — of the A.F.L." (American Federation of Labor).
Then in contrast to recognized and constitutional methods of remedy thus condemned and in sequence of thought if not of topical arrangement, the manifesto baldly and boldly proposes and advocates as the remedy for supposed ills the destruction of the state by which is manifestly meant our government. This thought is so definitely and repeatedly expressed that it is unnecessary to occupy much space in emphasizing its presence. But amongst other expressions of it may be quoted the following: "The old machinery of the State cannot be used by the revolutionary proletariat. It *Page 147 
must be destroyed." "Revolutionary Socialism * * * insists * * * that it is necessary to destroy the parliamentary State." "Revolutionary Socialism accordingly proposes to conquer the power of the State." "Industrial unionism * * * recognizes * * * that the proletariat cannot use this State (the `bourgeois parliamentary State') to introduce Socialism, but that it must organize a new State." While the manifesto does not define the word "bourgeois" as used by it, the word apparently is intended to have its ordinary meaning of the middle classes who have property, but who do not belong to the class of capitalists especially marked for destruction or to the proletariat which is to come into revolutionary action.
This overthrow and destruction of the state, that is of our organized and recognized government, is to be accomplished by "mass action" and "mass strikes" of the proletariat who for that purpose will effect "mobilization * * * against the bourgeois State and Capitalism." "Conditions of imperialism and of multiplied aggression will necessarily produce proletarian action against Capitalism, strikes are developing which verge on revolutionary action. Revolutionary Socialism must finally develop the mass political strike against Capitalism and the State." "Revolutionary Socialism * * * proposes to conquer the power of the State * * * by means of political action * * * in the revolutionary Marxian sense which does not simply mean parliamentarism, but the class action of the proletariat in anyform having as its objective the conquest of the power of theState." "The supreme power of the proletariat inheres in the political mass strikes, in using the industrial power of the proletariat for political objectives. Revolutionary Socialism accordingly recognizes that the supreme form of proletarian political action is the political mass strike." "These strikes (mass strikes) will constitute the determining feature of proletarian action in the days to come. *Page 148 
Revolutionary Socialism must use these mass industrial revolts to broaden the strike, to make it general and militant; use the strike for political objectives and finally develop the mass political strike against Capitalism and the State." "The struggle of the revolutionary industrial unionism of the proletariat becomes an indispensable phase of revolutionary Socialism."
On the ruins of the state which is thus to be destroyed there is to be erected a "proletarian state functioning as a proletarian dictatorship." "The Revolutionary Socialist maintains that the bourgeois parliamentary state must be completely destroyed and proposes the organization of a new state the dictatorship of the proletariat." "It is, therefore, necessary that the proletariat organize its own state for the coercion and suppression of the bourgeoisie." This dictatorship is not very fully defined but it stands out sufficiently that it embodies the class power of the revolutionary proletariat arising upon the destruction of the state and that it is a "recognition of the necessity for a revolutionary state to coerce and suppress the bourgeoisie" and "the proletariat as a class alone counts."
As further indicating the nature of this dictatorship it is stated that amongst its tasks will be both political and economical expropriation of the bourgeoisie (that is, deprivation of political and property rights), expropriation and nationalization of banks and large organizations of capital, it being significantly added that "expropriation proceeds without compensation."
But this dictatorship is only a temporary instrument, a "transition" state, whose task it is "to render itself unnecessary." "Together with the government of the proletarian dictatorship there is developed a `new government' which is nolonger government in the old sense since it concerns itself with the management of production and not with the government of persons. Out of workers control of industry introduced by the proletariat dictatorship, there develops the complete *Page 149 
structure of Communist Socialism — industrial self government of the communistically organized producers. When this structure is completed * * * the dictatorship of the proletariat ends, in its place coming the full and free social and individual autonomy of the Communist order." This is the ultimate consummation for which "The Communist International calls the proletariat of the world to the final struggle."
In the course of the manifesto it was said that strikes were developing which verged on revolutionary action and in which the suggestion of proletarian dictatorship is apparent, the striker-workers trying to usurp functions of municipal government as at Seattle and Winnipeg and that "the mass struggle of the proletariat is coming into being." Because of this reference to the Winnipeg strike the court permitted evidence to be given showing that various classes of employees by concerted action struck, prevented the organized and lawful government from functioning and that a committee of the strikers took charge of and conducted the affairs of the city with results some of which in a general way were described.
As we read this manifesto interspersed with sentiments and statements such as we have quoted we feel entirely clear that the jury were justified in rejecting the view that it was a mere academic and harmless discussion of the advantages of communism and advanced socialism and a mere Utopian portrayal of the blessings which would flow from the establishment of those conditions. We think on the other hand that the jury were entirely justified in regarding it as a justification and advocacy of action by one class which would destroy the rights of all other classes and overthrow the state itself by use of revolutionary mass strikes. It is true that there is no advocacy in specific terms of the use of assassination or force or violence. There was no need to be. Some things are so commonly incident to others that they do not need to be mentioned when the underlying purpose *Page 150 
is described. The accompaniments of great strikes have become such a matter of ordinary experience and observation that no specific words were necessary to inform either the readers of this manifesto or the jury which was passing upon it that a revolutionary mass strike conducted by one great class of workers for the purpose of destroying the rights of all other classes and government itself would not be expected to accomplish its purposes by gentle persuasion and the soft voice of diplomacy, but that conceived in an unlawful conspiracy it would inevitably function with force and violence.
Therefore, assuming that the question is raised by sufficient exceptions, we think the jury was fully justified in finding this defendant, who concededly took part in circulating this proclamation and in impressing it upon the minds of others, guilty of criminal anarchy as defined by statute.
That statute declares that "Criminal anarchy is the doctrine that organized government should be overthrown by force or violence, or by assassination of the executive head or of any of the executive officials of government, or by any unlawful means. The advocacy of such doctrine either by word of mouth or writing is a felony." It then further provides that any one is guilty of a felony who (1) "By word of mouth or writing advocates, advises or teaches the duty, necessity or propriety of overthrowing or overturning organized government by force or violence, or by assassination of the executive head or of any of the executive officials of government, or by any unlawful means, or (2) prints, publishes, edits, issues or knowingly circulates, sells, distributes or publicly displays any book, paper, document, or written or printed matter in any form, containing or advocating, advising or teaching the doctrine that organized government should be overthrown by force, violence or any unlawful means."
We shall spend no time in discussing the proposition urged upon us that this statute is unconstitutional because it interferes with that freedom of speech and *Page 151 
discussion which is secured by the Constitution. Every intelligent person recognizes that one of the great rights secured to the citizens of this country is that of free and fearless discussion of public questions including even the merits and shortcomings of our government. It would be intolerable to think that any attempt could be successfully made to impair such right. But the difference between such forms of discussion and the advocacy of the destruction of government itself by means which are abhorrent to the entire spirit of our institutions is so great that we deem it entirely unnecessary to support at length the proposition that the legislature of this state may prohibit the latter without infringing the former.
Two propositions, however, are earnestly urged which challenge the correctness of the conduct of the trial of defendant and which merit consideration.
As has already been stated evidence was permitted of a strike which had occurred in Winnipeg some time before the manifesto was issued and which had been the subject of widespread notoriety. This evidence dealt with the general features of the strike showing how various classes of employees in governmental and public occupations had conspired and combined in a general strike whereby the municipal government was temporarily overthrown and committees of strikers substituted in its place. We doubt if this evidence added much to the inferences which could be fairly drawn from the manifesto itself. But we think that it was competent.
The manifesto stated: "Strikes are developing which verge on revolutionary action, and in which the suggestion of proletarian dictatorship is apparent, the striker-workers trying to usurp functions of government, as in Seattle and Winnipeg. The mass struggle of the proletariat is coming into being." The meaning of the terms "mass struggles" and "mass strikes" as used in the manifesto might not in every respect be self-explanatory and free from doubtful meaning. When the manifesto *Page 152 
referring to the Winnipeg strike stated that strikes were developing in which the suggestion of a proletariat dictatorship was apparent and that the mass struggle of the proletariat was coming into being, we think that it referred to and accepted the Winnipeg strike as an illustration of what a proletariat dictatorship would mean and as somewhat a definition of what was meant by mass struggle and that, therefore, evidence of these occurrences was competent for the purpose of showing what was meant by the author of this manifesto and what would be understood by those who read it.
The second proposition which is urged upon our consideration is the one that the statute under which the defendant was convicted is aimed at the attempt completely and permanently to destroy and overthrow organized government and that it does not include an attempt at mere revolution whereby there is to be substituted for an existing form of organized government another and different form which would still possess the attributes of organized government. While it doubtless would be something of a shock to citizens of this state to be told that persons born in other countries and saturated with anarchistic and revolutionary notions might come into this state and advocate the overthrow by force of our present government without being liable under the statute in question provided only they suggested some dictatorship or other form of class and unrepresentative government which possessed some semblance of organization, we shall assume merely for the purposes of this discussion that that is the meaning of the present statute. Other states have adopted statutes broader than the present one and under which attempts at sedition and revolution would be clearly punishable. If our government was not in like manner protected from such attacks, it was a defect in legislation which could be remedied. However, giving to the defendant the benefit of the distinction which he urges between an attempt wholly to overthrow and end organized *Page 153 
government and an attempt by revolution to substitute one form of government in the place of another, we still think that he was properly convicted and his exceptions unavailing, because he was not advocating in the place of our existing government a condition which could be fairly regarded as an organized government. We think that there was no evidence upon which a jury could be permitted to find that the doctrines which he was advocating proposed the substitution of any real government in the place of that now existing. His manifesto urges that one class shall take possession of all power to the political and economic destruction of other classes and of the state; that there shall be organized a class dictatorship but that this shall only be a temporary instrument and expedient leading to the development of "a new government which is no longer government in the old sense, since it concerns itself with the management of production and not with the government of persons. Out of workers control of industry introduced by the proletariat dictatorship, there develops the complete structure of Communist Socialism, — industrial self-government of the communistically organized producers. When this structure is completed * * * the dictatorship of the proletariat ends, in its place coming the full and free social and individual autonomy of the Communist order." This may, and to many people doubtless will, sound utterly visionary and foolish. Nevertheless it is the final goal to which this defendant and his manifesto were urging action and in our judgment it is a condition which would possess none of the attributes of organized government and which furnishes no basis for the suggestion that here was a mere attempt to substitute one form of government for another.
The legislature which adopted this statute was sitting in the state of New York and especially legislating for the people of that state and in protection of the government of that state. Whether they were fully acquainted *Page 154 
or not with the historical and technical definitions of communism, anarchy and organized government, we must assume that they had a practical knowledge of what constitutes organized government according to the prevalent notions of the people for whom they were legislating. So we assume that by organized government they contemplated and had in mind at least a government of fixed powers and jurisdiction, functioning along stable and well-defined lines, regardful of the fundamental rights of life, liberty and property, and having the will and the power under ordinary conditions to compel persons to observe those rights and obey its commands.
It is unnecessary to hold that "organized government" within the meaning of the statute would only exist when it possessed all of these attributes. It is sufficient for the purposes of this case to say that the final condition to which defendant was attempting to lead possessed none of them. In the words of the manifesto itself there was to be "developed a new governmentwhich is no longer government in the old sense" and in which, if it ever could be realized, self-regulation and chaos would take the place of real government and order.
In my opinion the judgment should be affirmed.